DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email with Jacob Rohwer (Reg. # 61229) on 1/12/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 12/28/2020):

Listing of Claims:
1.	(Previously Presented) A system comprising: 
one or more processors; and
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, direct the system to: 
receive, by a recipient mailbox associated with a recipient email address and from a sender mailbox associated with a sender email address, an electronic mail message that includes encrypted content, wherein decrypted access to the encrypted content is configured to expire at a specific time;
 wherein the prioritizing of the electronic mail message occurs a predetermined amount of time prior to the specific time;
receive, by the recipient mailbox at a first time, a request to access the encrypted content included in the electronic mail message;
determine that the first time is before the specific time at which decrypted access to the encrypted content is configured to expire;
decrypt, based on the determining that the first time is before the specific time at which decrypted access to the encrypted content is configured to expire, the encrypted content included in the electronic mail message to produce readable text; and
cause the readable text to be displayed on a device at which the recipient mailbox is being accessed by a recipient user.

2. 	(Original) The system of claim 1, wherein, prior to receiving the request to access the encrypted content included in the electronic mail message, the computer-readable instructions further direct the system to cause a notification to be displayed in association with the recipient mailbox, the notification reminding the recipient user that decrypted access to the encrypted content is configured to expire at the specific time. 

3. 	(Original) The system of claim 2, wherein the notification is configured to be displayed a predetermined amount of time prior to the specific time.

4-5. 	(Canceled)  

6. 	(Previously Presented) The system of claim 1, wherein the computer-readable instructions further direct the system to:
generate, by the recipient mailbox and based on user input, a reply to the electronic mail message;
receive, by the recipient mailbox and at a second time, a request to send the reply to the electronic mail message;
determine, based on the request to send the reply to the electronic mail message, that the second time is before the specific time;
encrypt, based on the determining that the second time is before the specific time, reply content included in the reply to the electronic mail message to produce encrypted reply content;
send the reply to the electronic mail message that includes the encrypted reply content from the recipient mailbox to the sender mailbox; and
send the reply to the electronic mail message that includes the encrypted reply content from the recipient mailbox to other recipient mailboxes originally addressed on the electronic mail message. 

7. 	(Original)  The system of claim 1, wherein the computer-readable instructions further direct the system to cause the specific time to be displayed in association with the electronic mail message in the recipient mailbox.

8.	(Original) The system of claim 1, wherein the decrypting is performed using a symmetry key.



10.	(Previously Presented) A system comprising:
one or more processors; and
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, direct the system to: 
generate, by a sender mailbox associated with a sender email address, an electronic mail message that designates one or more recipient email addresses; 
receive, by the sender mailbox and based on user input from a sender user, a request to encrypt content included in the electronic mail message;
encrypt, based on the request and using a key, the content included in the electronic mail message thereby producing encrypted content; 
set, based on the user input, a time at which decrypted access to the encrypted content is configured to expire;
send the electronic mail message that includes the encrypted content from the sender mailbox to one or more recipient mailboxes respectively associated with the one or more recipient email addresses, wherein the electronic mail message includes the time at which decrypted access to the encrypted content is configured to expire;
receive, by the sender mailbox and from a recipient mailbox of the one or more recipient mailboxes, an auto-reply that indicates a recipient user associated with the recipient mailbox is 
generate, by the sender mailbox, a notification for display to the sender user, the notification prompting the sender user to change the time at which decrypted access to the encrypted content is configured to expire to a later time; and
change, based on further user input from the sender user, the time at which decrypted access to the encrypted content is configured to expire to the later time.

11. 	(Previously Presented) The system of claim 10, wherein the computer-readable instructions further direct the system to:
 receive, from the recipient mailbox of the one or more recipient mailboxes, a request to access the encrypted content included in the electronic mail message;
determine that a time at which the request is received is before the later time at which decrypted access to the encrypted content is configured to expire;
decrypt, based on the determining that the time at which the request is received is before the later time at which decrypted access to the encrypted content is configured to expire and using another key that corresponds to the key, the encrypted content included in the electronic mail message to produce readable text; and
cause the readable text to be displayed on a device at which the recipient mailbox is being accessed by a recipient user.

12. 	(Canceled)  



14. 	(Previously Presented) The system of claim 10, wherein the later time is used to manage the decrypted access to the encrypted content for the recipient mailbox and not for other recipient mailboxes of the one or more recipient mailboxes.

15.	(Previously Presented) The system of claim 10, wherein the computer-readable instructions further direct the system to:
receive, by the sender mailbox after the later time at which decrypted access to the encrypted content is configured to expire, an indication that another recipient user would like to access the encrypted content; and
generate, by the sender mailbox, another notification for display to the sender user, the notification prompting the sender user to change the later time at which decrypted access to the encrypted content is configured to expire to another later time.

16. 	(Original) The system of claim 10, wherein the time at which decrypted access to the encrypted content is configured to expire is set for a particular recipient mailbox of the one or more recipient mailboxes. 

17. 	(Original) The system of claim 10, wherein the electronic mail message includes the encrypted content as an attachment.

18-20.	(Canceled) 

21.	(New)  A method comprising:
generating, by a sender mailbox associated with a sender email address, an electronic mail message that designates one or more recipient email addresses; 
receiving, by the sender mailbox and based on user input from a sender user, a request to encrypt content included in the electronic mail message;
encrypting, based on the request and using a key, the content included in the electronic mail message thereby producing encrypted content; 
setting, based on the user input, a time at which decrypted access to the encrypted content is configured to expire;
sending the electronic mail message that includes the encrypted content from the sender mailbox to one or more recipient mailboxes respectively associated with the one or more recipient email addresses, wherein the electronic mail message includes the time at which decrypted access to the encrypted content is configured to expire;
receiving, by the sender mailbox and from a recipient mailbox of the one or more recipient mailboxes, an auto-reply that indicates a recipient user associated with the recipient mailbox is unavailable until a time after the time at which decrypted access to the encrypted content is configured to expire; 
generating, by the sender mailbox, a notification for display to the sender user, the notification prompting the sender user to change the time at which decrypted access to the encrypted content is configured to expire to a later time; and
changing, by one or more processors and based on further user input from the sender user , the time at which decrypted access to the encrypted content is configured to expire to the later time.


 receiving, from the recipient mailbox of the one or more recipient mailboxes, a request to access the encrypted content included in the electronic mail message;
determining that a time at which the request is received is before the later time at which decrypted access to the encrypted content is configured to expire;
decrypting, based on the determining that the time at which the request is received is before the later time at which decrypted access to the encrypted content is configured to expire and using another key that corresponds to the key, the encrypted content included in the electronic mail message to produce readable text; and
causing the readable text to be displayed on a device at which the recipient mailbox is being accessed by a recipient user.

23. 	(New) The method of claim 21, wherein the later time is used to manage the decrypted access to the encrypted content for each of the one or more recipient mailboxes. 

24. 	(New) The method of claim 21, wherein the later time is used to manage the decrypted access to the encrypted content for the recipient mailbox and not for other recipient mailboxes of the one or more recipient mailboxes.

25.	(New) The method of claim 21, further comprising:
receiving, by the sender mailbox after the later time at which decrypted access to the encrypted content is configured to expire, an indication that another recipient user would like to access the encrypted content; and


26. 	(New) The method of claim 21, wherein the time at which decrypted access to the encrypted content is configured to expire is set for a particular recipient mailbox of the one or more recipient mailboxes. 

Allowable Subject Matter
Claim(s) 1-3, 6-11, 13-17 and 21-26 is/are allowed.
	Regarding the independent claims, applicant’s arguments are persuasive. See pages 12-13 of the response after final action.
Dependent claims 2-3, 6-9, 11, 13-17 and 22-26 are allowed in view of their respective dependence from the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491